Citation Nr: 1454447	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-26 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for congestive heart failure, claimed as ischemic heart disease due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for congestive heart failure (ischemic heart disease).  

In May 2014, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).  In June 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2014).  The opinion was received in July 2014 and the Veteran was provided notification.  In August 2014, the Veteran responded to the opinion.  At that time, he submitted additional argument and evidence and again waived RO consideration.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders were reviewed and contain extensive VA treatment records.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In March 2012, a VA examiner indicated that the Veteran had ischemic heart disease, diagnosed as congestive heart failure.  In an April 2012 addendum, the examiner indicated that he would not state the appellant had congestive heart failure and that he did not have documentation consistent with ischemic heart disease at that time.  

2.  The July 2014 VHA opinion concluded that congestive heart failure was present but that ischemic origin of the heart failure was not documented in the available chart.  The examiner stated that a diagnosis of ischemic heart disease would require diagnostic testing showing findings for coronary artery disease, a documented myocardial infarction, or typical symptoms not explainable by another etiology such as pulmonary disease.  

3.  In August 2014, the Veteran submitted VA medical records (echocardiogram reports dated in December 2011 and March 2014 and a high resolution CT scan of the chest dated in April 2014) that were unavailable for review by the VHA examiner and include findings such as coronary arterial calcification, mild concentric left ventricular hypertrophy and moderate right ventricular hypertrophy.   

4.  Resolving reasonable doubt in the Veteran's favor, his congestive heart failure is ischemic in origin and is presumed to be due to herbicide exposure while on active duty in Vietnam from June 1967 to January 1968.  


CONCLUSION OF LAW

Congestive heart failure, claimed as ischemic heart disease due to herbicide exposure, is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).  


ORDER

Service connection for congestive heart failure, claimed as ischemic heart disease due to herbicide exposure, is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


